[1] This proceeding was instituted in this court to compel the respondent Justice's Court and the duly elected and qualified justice of the peace of San Bernardino Township, county of San Bernardino, state of California, to exercise original jurisdiction in certain cases under section 112 of the Code of Civil Procedure and section 1425 of the Penal Code, of which respondent would have jurisdiction provided San Bernardino township has a population of thirty thousand or more.
All the facts alleged in the petition are admitted in the answer, except that the township has a population of thirty thousand or more, and both parties joined in a request to *Page 676 
this court that it appoint a referee to determine the population of the township. Joseph Rich was appointed as such referee, and on December 17, 1929, submitted his report, in which he found that on December 1, 1929, the population of San Bernardino township was, and ever since has been, in excess of forty thousand. The parties made no objection to the report and did not question the correctness of the findings of the referee. In accordance with such report and the findings of the referee and upon the evidence submitted in support thereof, this court now finds as a fact that the township of San Bernardino, county of San Bernardino, state of California, on the first day of December, 1929, had, and now has, a population in excess of thirty thousand.
In the case of County of Los Angeles v. Justice's Court ofBeverly Hills Township et al., 208 Cal. 429 [281 P. 611], the Supreme Court has held that the jurisdiction of a Justice's Court depends on the fact of the population of the township, and that when it is found that its population is thirty thousand or more it must take jurisdiction of all matters and causes coming within the jurisdiction prescribed by the present law.
Therefore, let a peremptory writ of mandate issue directed to and commanding the respondent, the Justice's Court of San Bernardino township, county of San Bernardino, state of California, and George W. Holbrook, justice of the peace thereof, to forthwith accept and exercise the jurisdiction prescribed by section 112 of the Code of Civil Procedure of the state of California and section 1425 of the Penal Code of the state of California, for Justices' Courts in cities, cities and counties, towns and judicial townships having a population of thirty thousand or more.
  Sloane, P.J., and Barnard, J., concurred. *Page 677